Citation Nr: 0608970	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-18 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depression, anxiety disorder, 
schizophrenia, and post-traumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from January 1982 to 
April 1987.  It also appears from the record that the veteran 
has unverified duty with the Washington Air National Guard.  

This appeal arises from a July 2002 rating decision of the 
Seattle, Washington, Department of Veterans' Affairs (VA) 
Regional Office (RO), which denied service connection for an 
acquired psychiatric disorder, to include major depression, 
anxiety disorder, schizophrenia, and PTSD.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in October 2004.  A copy 
of the hearing transcript is of record and associated with 
the claims folder.  

The veteran is unrepresented in this claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends, in essence, that service connection is 
warranted for an acquired psychiatric disorder, variously 
described, based upon service incurrence.  He maintains that 
he began having hallucinations three months after service 
entrance and that he was encouraged to not pursue psychiatric 
help for fear of being sent home.  He claimed that his 
psychosis worsened, and in approximately January 1983, while 
stationed at Eglin Air Force Base, he was hospitalized for 
his psychiatric condition.  He stated that while stationed in 
Lakenheath, England, he attempted to leave service at one 
point as a contentious objector, and after speaking with a 
Catholic priest, he was discouraged from pursuing this route.  
Additionally, he maintains that he was told to destroy his 
medical records after seeing a medical examiner for his 
psychiatric condition, so that he would not lose his top 
secret clearance.  

A review of the record reveals that the veteran's service 
medical records were sought in connection with this claim.  
Although there are limited service medical records associated 
with the file, there are no records indicating the veteran's 
hospitalization in service in connection with a psychiatric 
disorder.  The National Personnel Records Center (NPRC) 
should be contacted and a search for additional service 
medical records and inpatient psychiatric clinicals should be 
made.  The veteran's service personnel records should also be 
sought, and if located, associated with the claims folder.  

The record also indicates that the veteran's service medical 
records were lost while in the Air National Guard during Tech 
training.  Verification of the veteran's Air National Guard 
service has not been done.  Additionally, there is no 
indication in the record that an attempt has been made to 
obtain the veteran's Air National Guard service medical 
records.  Both verification of his National Guard service and 
an attempt to obtain any service medical records associated 
with that service should be done prior to resolution of the 
claim.  Further, the veteran should be informed of 
alternative sources he is able to present in an effort to 
substantiate his claim.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  

Based on the foregoing, additional development is necessary 
prior to final disposition of this claim.  Accordingly, this 
matter is REMANDED for the following:

1.  The National Personnel Records Center 
should be contacted and requested to 
provide the veteran's service medical 
records, specifically inpatient clinical 
records for hospitalization at Eglin Air 
Force Base in Florida, around 
January 1983, and associate those records 
with the claims folder.  The veteran's 
service personnel records should also be 
obtained and associated with the claims 
folder.  If no service records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

2.  The record suggests that the veteran 
had a period of Air National Guard duty.  
Contact the veteran and request that he 
identify his dates of service in the 
Washington Air National Guard.  The 
veteran should also identify the name and 
address of the National Guard unit he was 
attached to.  Upon receipt of the 
requested information, contact the 
National Personnel Records Center (NPRC), 
the state, or any other appropriate 
agency, verify his service and obtain all 
service personnel records and service 
medical records related to the veteran's 
service in the Air National Guard.  If no 
service records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

3.  The RO should advise the veteran that 
he may provide alternative types of 
evidence to show that a psychiatric 
disability was present proximate to 
service, including statements from former 
employers, supervisors, co-workers, or 
acquaintances, or written opinions from 
private physicians or health care 
providers, and the like.  

4.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartmann v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

5.  Readjudicate the claim for service 
connection for an acquired psychiatric 
disorder, to include major depression, 
anxiety disorder, schizophrenia, and 
PTSD.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case.  The requisite period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




 
 
 
 


